Citation Nr: 0113751	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-16 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
herniated nucleus pulposus, status post laminectomy, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from January 1951 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which determined that the veteran's 
disability evaluation for herniated nucleus pulposus, status 
post laminectomy, would continue at 40 percent disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased rating 
for herniated nucleus pulposus, status-post laminectomy has 
been obtained.

2.  The veteran's herniated nucleus pulposus, status-post 
laminectomy more nearly approximates severe intervertebral 
disc syndrome involving recurring attacks with intermittent 
relief, than it does pronounced intervertebral disc syndrome 
with little intermittent relief, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
herniated nucleus pulposus, status-post laminectomy have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The RO granted service connection for herniated nucleus 
pulposus by rating decision of May 1956, determining that the 
disability evaluation would be 10 percent, with a temporary 
increase to 100 percent for post-surgical convalescence.  
Since that time, the veteran has made various requests for 
increases in his disability rating.  As a result of an appeal 
to the Board in 1997, the veteran's case was remanded for a 
VA examination.  Based on the results of that examination, 
the RO granted a 20 percent disability rating.  Thereafter, 
the Board granted an increased evaluation of 40 percent.   

The veteran filed a claim for an increased evaluation in 
January 2000, stating that his current symptomatology 
consisted of muscle spasms and an increased level of pain.  

The veteran submitted to a comprehensive VA examination in 
February 2000.  The examiner recorded a full history of the 
veteran's disability, including the veteran's reports of 
surgery in 1956 and 1987.  The veteran indicated that his 
pain was constant and aggravated by walking and prolonged 
sitting.  He reported morning stiffness.  He stated that he 
experienced flare-ups of up to 30 minutes duration after long 
walks or sudden twisting movements, and that at times he had 
such episodes for no ascertainable reason.  He denied 
extension of the pain to either leg.  On physical 
examination, the veteran was found to have normal posture and 
gait.  Manipulation of the paravertebral muscles caused 
slight pain with mild spasm.  There was no pain on 
manipulation of the vertebrae.  There was no evidence of 
radiculopathy, and sensation was normal.  Knee jerks and 
ankle jerks were equal bilaterally at 1+.  No evidence of 
muscle loss was detected.  Straight leg raises were positive 
at 60 degrees.  Range of motion testing disclosed forward 
flexion to 50 degrees, and with pain from 50 to 60 degrees 
with passive motion; backward extension to 10 degrees, and 
with pain from 10 to 15 degrees with passive motion; lateral 
flexion bilaterally to 15 degrees, with pain to 20 degrees 
with passive motion; rotation to 10 degrees, with pain to 20 
degrees with passive motion.  After a period of repeated use, 
the range of forward extension was reduced to 40 degrees.  
Other range of motion test results remained unchanged.  X-
rays revealed sacralization of L5 and degenerative changes of 
the lumbar spine.  A CT scan disclosed bulging discs at L3-4 
and L4-5, with an otherwise normal scan.  The diagnosis was 
degenerative arthritis, lumbar spine, status-post 
laminectomy, bulging disc at L3-4 and L4-5, and limitation of 
range of motion.


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000), was 
signed into law.  This liberalizing law is applicable to this 
claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is the be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO found 
the claim to be well-grounded and provided the veteran with a 
current VA examination of his disability.  The veteran has 
not identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate his claim.  In sum, the facts relevant to this 
claim have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2000).  

The RO rated the veteran's herniated nucleus pulposus, 
status-post laminectomy as 40 percent disabling under 
Diagnostic Code 5293.  Under that code, a 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome involving recurring attacks with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293(2000).  

A 40 percent evaluation is warranted for favorable ankylosis 
of the lumbar spine, and a 50 percent evaluation may be 
granted when there is unfavorable ankylosis.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2000).  A 40 percent evaluation 
is warranted for severe limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  A 40 percent 
evaluation is warranted for severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  The evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2000).

Review of the record reflects that the veteran experiences 
pain in the lower back which is aggravated by walking and 
sitting, and that he has exacerbations which last up to 30 
minutes.  While he has limitation of the lumbar spine, there 
is no finding, nor has it been contended, that there is 
ankylosis associated with the veteran's low back disorder.  
To the contrary, the evidence demonstrates that he has 
substantial useful motion of the lumbar spine.  

Though there is evidence of degenerative disc disease, the 
medical evidence of record demonstrates that there are no 
persistent symptoms compatible with sciatic neuropathy, or 
significant neurological symptoms such as absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  There is no 
weakness or atrophy associated with the disability.  While 
the veteran reports that he experiences exacerbations or 
flare-ups of his low back disorder, he has also indicated 
that these exacerbations are short lived.  Moreover, the 
recent VA examination disclosed no evidence of radiculopathy.  
	
The Board therefore concludes that, when all pertinent 
disability factors are considered, the disability clearly 
does not more nearly approximate the criteria for a 60 
percent evaluation than those for a 40 percent evaluation.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, as the disability has not 
necessitated frequent periods of hospitalization and the 
manifestations of the disability are not unusual or 
exceptional, the Board has no reason to believe that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation of 40 
percent.  Therefore, referral of the case for extra-schedular 
consideration is not in order.  .


ORDER

Entitlement to an increased evaluation for herniated nucleus 
pulposus, status-post laminectomy is denied.


	
			
	Shane A. Durkin
	Member, Board of Veterans' Appeal

 



